     Case 3:20-cv-02798-E-BH Document 6 Filed 12/11/20                Page 1 of 1 PageID 34



                         IN THE UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

LATASHA OWENS AND JOSEPH REED,                   §
                                                 §
               Plaintiffs,                       §
                                                 §
                                                 §
v.                                               §         NO. 3:20-cv-2798-E-BH
                                                 §
UNITED STATES OF AMERICA, et al.,                §
                                                 §
               Defendants.                       §

              ORDER ACCEPTING FINDINGS AND RECOMMENDATION
                  OF THE UNITED STATES MAGISTRATE JUDGE

        After reviewing all relevant matters of record in this case, including the Findings, Conclu-

sions, and Recommendation of the United States Magistrate Judge and any objections thereto, in

accordance with 28 U.S.C. § 636(b)(1), the Court is of the opinion that the Findings and Conclu-

sions of the Magistrate Judge are correct and they are accepted as the Findings and Conclusions of

the Court. The case will be dismissed by separate judgment for failure to prosecute or follow

orders of the Court.

        SIGNED this 11th day of December, 2020.




                                                     Ada Brown
                                                     UNITED STATES DISTRICT JUDGE
